United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
S.G., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Morrison, IL, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0041
Issued: May 2, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On October 8, 2018 appellant, through counsel, filed a timely appeal from a May 14, 2018
merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish a left ankle condition
causally related to the accepted factors of her federal employment.

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On August 17, 2016 appellant, then a 32-year-old city carrier, filed an occupational disease
claim (Form CA-2) alleging that she developed a left ankle injury, which was swollen and achy,
resulting from the performance of her federal duties. OWCP assigned this claim OWCP File No.
xxxxxx849. Appellant noted that she first became aware of her claimed condition and its
relationship to her federal employment on August 10, 2016. She stopped work on August 15, 2016
and returned to work on August 16, 2016.3
OWCP subsequently received a doctor’s excuse dated August 10, 2016 from
Dr. Michael D. Williams, an attending podiatrist. Dr. Williams indicated that appellant could
return to work on August 31, 2016.
In an August 15, 2016 attending physician’s report (Part B of a Form CA-16 authorization
for examination and/or treatment), Dr. Nicole D. Eustace, an attending family practitioner,
indicated that appellant previously had a complicated sprained left foot and that she presented with
new symptoms. She provided examination findings of the ankle and diagnosed tendinitis.
Dr. Eustace checked a box marked “yes” indicating that the diagnosed condition was caused or
aggravated by the employment activity described. She noted that appellant was disabled from
August 15 through 16, 2016 and that she could resume her regular work on August 17, 2016.
In a development letter dated August 31, 2016, OWCP notified appellant of the factual and
medical deficiencies of her claim. It advised her of the type of factual and medical evidence needed
to establish her claim and provided a questionnaire for her completion. OWCP afforded appellant
30 days to respond.
OWCP subsequently received a duty status report (Form CA-17) dated August 19, 2016
by Dr. Eustace who provided a history that, on August 10, 2016, appellant had a swollen and very
painful left ankle. She reiterated her diagnosis of tendinitis and noted that appellant was unable to
work for two weeks.
X-ray reports dated August 16, 2016 from Dr. Reid M. Schroeder, a Board-certified
diagnostic radiologist, were also received. In an August 16, 2016 left foot x-ray report,
Dr. Schroeder provided an impression of a normal study. In an August 16, 2016 left ankle x-ray
report, he provided an impression of no fracture deformity pain. In both reports, Dr. Schroeder
noted that the reason for the tests was for a work-related injury.
Appellant submitted a duplicate copy of OWCP’s August 31, 2016 development letter,
which contained handwritten notes indicating that she was scheduled to undergo surgery on
September 13, 2016 by Dr. Williams and that she would submit the results of a magnetic resonance
imaging (MRI) scan.
Appellant also submitted additional medical evidence. In a chart note dated August 15,
2016, Dr. Eustace noted appellant’s complaint of pain in her right ankle and heel and left ankle.
She also noted that appellant had a history of a prior right ankle injury. Dr. Eustace examined her
3
On August 15, 2016 the employing establishment offered appellant a full-time, light-duty position. Appellant
accepted the position on that date.

2

right and left lower extremities and diagnosed left foot acute tendinitis. She placed appellant off
work for the remainder of the day of her examination to rest and elevate the lower extremity.
In a progress note dated August 16, 2016, Dr. Williams reported that appellant related a
history that approximately one year prior she twisted her left ankle and immediately experienced
swelling in the ankle while on her mail route. He noted that she continued to have pain.
Dr. Williams discussed findings on physical examination and reviewed radiographs of the left foot
and ankle. He assessed appellant as having left foot pain and posterior tibial tendinitis and left
ankle lateral sprain/instability. Dr. Williams ordered a left foot and ankle MRI scan to evaluate
lateral ligament structures and medial tenderness structures of the left foot and ankle. He placed
appellant off work for two weeks in anticipation that she would not be able to immediately undergo
the MRI scan. Dr. Williams discussed left ankle MRI scan results in a progress note dated
August 30, 2016. He reexamined appellant’s left foot and ankle and reported his findings.
Dr. Williams reiterated his assessment of chronic left ankle sprain and lateral instability. He
further assessed appellant as having mild peroneus brevis tendinitis. Dr. Williams addressed her
treatment plan, including surgical intervention for the left ankle.
An unsigned report dated August 16, 2016 noted appellant’s medical and social history.
A chart note dated August 19, 2016 by Kimberly Feary4 indicated that Dr. Williams had
ordered a left ankle MRI scan. She noted that appellant claimed that this was a workers’
compensation claim against the employing establishment.
On August 22, 2016 Dr. Keith I. Pham, a Board-certified diagnostic radiologist, performed
an MRI examination of appellant’s left ankle. He provided an impression of posterior tibialis
tendinosis and likely longitudinal split of the peroneus brevis tendon. Dr. Pham found that the
peroneus brevis tendon remained attached to the fifth metatarsal base. He also provided an
impression of likely partial-thickness ligamentous sprain involving the posterior talofibular
ligament component of the deltoid ligament. Dr. Pham related that the thickening of the anterior
talofibular ligament was most likely a previous partial thickness injury with resulting scar/fibrosis.
He further provided an impression of no fracture and unremarkable ankle and subtalar joints.
In a chart note dated September 2, 2016, Dr. Eustace indicated that appellant presented for
preoperative history and physical examination for her left ankle surgery to be performed on
September 13, 2016 by Dr. Williams. She related appellant’s history and reported examination
findings. Dr. Eustace provided preoperative clearance for the planned podiatric procedure.
Dr. David Yeager, a podiatrist, completed a duty status report (Form CA-17) on
October 3, 2016. He noted the date of injury as August 10, 2016. Dr. Yeager also noted that
appellant had recurring left ankle pain. He described clinical findings of positive pain in the medial
and lateral aspects of the right ankle. Dr. Yeager indicated that a diagnosis due to injury was not
applicable. He related that appellant had been advised to resume work with restrictions on the date
of his examination.

4

The Board notes that Ms. Feary’s professional qualifications are not contained in the case record.

3

By decision dated November 2, 2016, OWCP denied appellant’s occupational disease
claim finding that the evidence of record was insufficient to establish that her claimed employment
factors occurred as alleged.
OWCP subsequently received an additional duty status report (Form CA-17) dated
December 28, 2016, wherein Dr. Yeager reiterated the date of injury as August 10, 2016.
Dr. Yeager noted a history of left ankle stabilization. He described clinical findings of past left
ankle lateral stabilization. Dr. Yeager related that on January 23, 2017 appellant had been advised
to resume work with restrictions. He indicated that she was transitioning from a controlled ankle
motion (CAM) boot. In discharge instructions dated January 18, 2017, Dr. Yeager restated
appellant’s work capacity and need to wear a CAM boot.
On January 30, 2017 appellant, through counsel, requested reconsideration of OWCP’s
November 2, 2016 decision. She submitted a December 6, 2016 office note by Dr. Yeager in
which he noted that he concurred with appellant who maintained that her surgery was due to a
November incident where she twisted her left ankle and sustained ligamentous damage when a
friendly dog jumped on her and there was a crack in a driveway while she was delivering mail.5
Dr. Yeager also noted that she received conservative medical treatment and obviously opted for
surgical intervention. He discussed findings on examination and assessed appellant as doing fine
status post lateral ankle stabilization with medial ankle stabilization of the peroneous brevis tendon
and delayed primary repair of a ruptured anterior talofibular ligament, and ankle athrotomy.
Dr. Yeager advised that appellant would remain off work. In a February 13, 2017 duty status
report (Form CA-17), he restated the findings and statements set forth in his December 28, 2016
report.
By decision dated March 9, 2017, OWCP denied modification of its November 2, 2016
decision, finding that Dr. Yeager’s reports failed to address causal relationship between appellant’s
left ankle condition and her work duties.
OWCP received additional duty status reports (Form CA-17) dated April 18, May 24,
June 27, and September 25, 2017 by Dr. Yeager who continued to reiterate the findings and
statements set forth in his December 28, 2016 report with the exception that in his June 27 and
September 25, 2017 reports he advised that appellant could perform her regular work with
restrictions. In the September 25, 2017 report, Dr. Yeager indicated that she could work four hours
a day. He listed appellant’s work restrictions in discharge instructions dated April 20, 2017.
On March 9, 2018 appellant, through counsel, requested reconsideration of OWCP’s
March 9, 2017 decision. She submitted a July 25, 2017 letter from Dr. Yeager. Dr. Yeager related
a history that appellant sustained a left ankle injury due to the dog jumping incident that occurred
on November 13, 2015. He noted that she was diagnosed as having a severe sprained ankle.
Appellant was off work for about 12 to 16 weeks and returned to light-duty work wearing an ankle
brace at all times. Dr. Yeager noted that she struggled to perform her work duties due to worsening
left ankle problems. He further noted that Dr. Williams referred appellant to him for surgical
consultation and evaluation. Dr. Yeager maintained that she was progressing nicely. He related,
5
Appellant filed a traumatic injury claim (Form CA-1) under OWCP File No. xxxxxx205 for an injury sustained
on November 5, 2015. OWCP accepted the claim for sprain of unspecified ligament of the left ankle and sprain of
unspecified part of the left wrist and hand.

4

however, that appellant had not yet reached maximum medical improvement.
indicated that she believed that she would be ready in one month.

Dr. Yeager

In a left foot x-ray report dated September 23, 2016, Dr. Cheryl A. Schwalm, a diagnostic
radiologist, provided an impression of no acute traumatic abnormalities shown.
In an October 19, 2016 left ankle x-ray report, Dr. Donald Pierantozzi, a Board-certified
diagnostic radiologist, found an overlying cast that obscured bony detail. He also found that
alignment was satisfactory. In addition, Dr. Pierantozzi found no acute fracture or dislocation and
postsurgical hardware that overlaid the anterior calcaneus.
In an October 19, 2016 operative report, Dr. Yeager provided a preoperative and postoperative diagnosis of chronic left ankle lateral ankle instability. He performed Lee lateral ankle
stabilization using screw fixation, ankle arthrotomy, delayed primary repair of anterior talofibular
ligament, primary deltoid repair, and peroneus brevis tubularization and repair of the left ankle.
Dr. Yeager, in an office note dated October 28, 2016, continued to examine appellant. He
reviewed diagnostic test results and provided an assessment that appellant was doing fine status
post one week her October 19, 2016 surgery. In prescriptions dated December 6 and 27, 2016,
Dr. Yeager ordered crutches, a CAM boot, rehabilitation services, and physical therapy for
appellant.
Treatment notes dated December 23 and 29, 2016 from appellant’s physical therapist
addressed the treatment of appellant’s left ankle and foot.
On March 27, 2017 Dr. Stephen D. Palmer, a podiatrist, reported that appellant was
examined for follow-up of her left ankle lateral stabilization. He discussed findings on physical
examination and assessed her as having an unstable left ankle that was improving based on clinical
status details.
On April 3, 2018 appellant responded to OWCP’s August 31, 2016 development
questionnaire. She described the employment duties that she believed contributed to her
condition/injury. Appellant alleged that her job duties involved walking/delivering mail to each
box along a designated route on different surfaces and under different hazards on a daily basis.
She maintained that the surfaces had uneven grass/dirt and unexpected drops or holes, especially
when a surface met with landscaping such as, sidewalks, wooden timbers, and/or edging used on
different property markers, decorations, and/or entrances/exits. Appellant related that daily
hazards and factors included animals which may be unexpectedly outside or natural hazards such
as, rocks, sticks and holes. She worked 8 to 10 hours a day. Appellant stood for two hours a day
while sorting mail and loading her truck. The remaining five to seven hours involved returning
empty equipment and bringing mail back to the office. Appellant contended that she sustained an
ankle injury when a resident’s dog jumped on her while she was walking across a driveway to
deliver mail. She maintained that her foot hit a large crack in the resident’s driveway and it became
swollen and she was unable to walk. Appellant claimed that her ankle was not an issue prior to
her injury. She never had any injuries, aches, pain, and did not need any treatment. Appellant also
claimed that she had no activities outside her federal employment other than raising her daughter,
did not participate in any sports, and was on her computer for a maximum of two hours a week.

5

By decision dated May 14, 2018, OWCP affirmed its March 9, 2017 decision, as modified.
It found that appellant had established the factual portion of her claim. However, the claim
remained denied as appellant had not provided a rationalized medical opinion explaining how her
diagnosed left ankle condition and October 19, 2016 surgery were causally related to the accepted
employment factors.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including the fact that the individual is an employee of the
United States within the meaning of FECA, that the claim was timely filed within the applicable
time limitation period of FECA,6 that an injury was sustained in the performance of duty as alleged,
and that any disability or medical condition for which compensation is claimed is causally related
to the employment injury.7 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.8
To establish that an injury was sustained in the performance of duty in an occupational disease
claim, a claimant must submit the following: (1) medical evidence establishing the presence or
existence of the disease or condition for which compensation is claimed;9 (2) a factual statement
identifying employment factors alleged to have caused or contributed to the presence or occurrence
of the disease or condition;10 and (3) medical evidence establishing that the employment factors
identified by the claimant were the proximate cause of the condition for which compensation is
claimed or, stated differently, medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.11
The medical evidence required to establish causal relationship is rationalized medical
opinion evidence. The opinion of the physician must be based on a complete factual and medical
background of the employee, must be one of reasonable certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment factors identified by the employee.12

6

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).
7
J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
8

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
9

Michael R. Shaffer, 55 ECAB 386 (2004).

10

Marlon Vera, 54 ECAB 834 (2003); Roger Williams, 52 ECAB 468 (2001).

11

Beverly A. Spencer, 55 ECAB 501 (2004).

12

See J.R., Docket No. 17-1781 (issued January 16, 2018); I.J., 59 ECAB 408 (2008).

6

ANALYSIS
The Board finds that appellant has not met her burden of proof to establish a left ankle
condition causally related to the accepted factors of her federal employment.
In support of her claim, appellant submitted a series of reports from Dr. Eustace, an
attending physician. In an attending physician’s report (Part B for a Form CA-16) dated
August 15, 2016, Dr. Eustace indicated that she examined appellant on that date. She discussed
appellant’s history of a prior complicated sprained left foot and noted that appellant presented with
new symptoms. Dr. Eustace noted findings on examination of the left ankle and diagnosed
tendinitis. She checked a box marked “yes” indicating that the diagnosed condition was caused or
aggravated by the employment activity described. Dr. Eustace advised that appellant was disabled
from August 15 through 16, 2016 and that she could resume her regular work on August 17, 2016.
The Board has held that a medical report that addresses causal relationship with a checkmark,
without rationale explaining how the employment incident caused or aggravated the diagnosed
condition, is of diminished probative value and insufficient to establish causal relationship.13
Dr. Eustace failed to offer medical rationale explaining how appellant’s diagnosed left ankle
condition was caused or aggravated by the accepted employment factors. The need for rationale
is particularly important as the record indicates that she had a prior history of left ankle
conditions.14 Dr. Eustace’s remaining reports and chart notes are of no probative value because
they did not relate appellant’s diagnosis of left ankle and foot tendinitis, September 13, 2016
surgery, and disability from work to the accepted employment factors.15 For the reasons stated,
the Board finds that Dr. Eustace’s reports and chart notes are insufficient to establish appellant’s
burden of proof.
Appellant also submitted a series of reports from Dr. Yeager. In a December 6, 2016 office
note and July 25, 2017 report, Dr. Yeager discussed appellant’s previously accepted employmentrelated left ankle condition and resultant surgery. In the December 6, 2016 office note, he reported
examination findings and provided an assessment that appellant was doing fine status postsurgery.
Dr. Yeager did not attribute appellant’s left ankle surgery to the established employment factors.
He agreed with her belief that her surgery was due to the previously accepted November 5, 2015
employment-related injury. In the July 25, 2017 report, Dr. Yeager noted that appellant’s left
ankle condition worsened after she returned to light-duty work, but such a generalized statement
is insufficient to establish causal relationship. He did not provide sufficient medical rationale
explaining how appellant’s new or preexisting left ankle conditions were caused or aggravated by
the accepted employment factors. As noted above, the need for rationale is particularly important
as the record indicates that appellant had a prior history of left ankle conditions.16 Dr. Yeager’s
October 19, 2016 operative report did not contain an opinion on the cause of appellant’s diagnosed

13

See S.C., Docket No. 18-1242 (issued March 13, 2019).

14

See M.B., Docket No. 17-0688 (issued March 15, 2018).

15

See L.B., Docket No. 18-0533 (issued August 27, 2018); D.K., Docket No. 17-1549 (issued July 6, 2018)
(medical evidence that does not offer an opinion regarding the cause of an employee’s condition is of no probative
value on the issue of causal relationship).
16

M.B., supra note 14.

7

conditions.17 His remaining reports did not provide a history of injury, a firm diagnosis of a
particular medical condition, nor a rationalized opinion regarding causal relationship.18 For the
reasons set forth above, the Board finds that Dr. Yeager’s office note and reports are insufficient
to establish appellant’s burden of proof.
Dr. Williams’ medical notes diagnosed left foot pain and posterior tibial tendinitis and left
ankle lateral sprain/instability and addressed appellant’s disability from work. Dr. Palmer’s report
diagnosed unstable left ankle that was improving based on clinical status details following
appellant’s left ankle lateral stabilization. Neither physician provided an opinion that the
diagnosed conditions and appellant’s surgical treatment and disability were caused or contributed
to by the accepted employment factors.19 The Board finds, therefore, that the reports of
Dr. Williams and Dr. Palmer are insufficient to establish appellant’s burden of proof.
The diagnostic studies of record from Drs. Schroeder, Pham, Schwalm, and Pierantozzi
failed to provide firm left foot and ankle diagnoses resulting from the accepted employment
factors. The Board has held that reports of diagnostic tests lack probative value as they do not
provide an opinion on causal relationship between the accepted employment factors and a
diagnosed condition.20
The treatment notes from appellant’s physical therapist have no probative medical value in
establishing appellant’s claim as a physical therapist is not considered a “physician” as defined
under FECA.21 As such, this evidence is also insufficient to meet appellant’s burden of proof.
Appellant also submitted an unsigned report dated August 16, 2016 and a chart note dated
August 19, 2016 from Ms. Feary. However, such evidence has no probative medical value on the
issue of causal relationship as these reports were not signed by a physician.22

17

Supra note 15.

18

See L.M., Docket No. 18-0473 (issued October 22, 2018).

19

Supra note 15.

20

See E.V., Docket No. 18-1617 (issued February 26, 2019); R.G., Docket No. 18-1045 (issued February 1, 2019).

21

5 U.S.C. § 8101(2) provides that a physician includes surgeons, podiatrists, dentists, clinical psychologists,
optometrists, chiropractors, and osteopathic practitioners within the scope of their practice as defined by state law.
See 5 U.S.C. § 8102(2); S.A., Docket No. 16-1128 (issued November 24, 2017); M.M., Docket No. 16-1617 (issued
January 24, 2017); David P. Sawchuk, 57 ECAB 316, 320 n.11 (2006) (lay individuals such as nurses, physician
assistants and physical therapists are not competent to render a medical opinion under FECA). See also Gloria J.
McPherson, 51 ECAB 441 (2000); Charley V.B. Harley, 2 ECAB 208, 211 (1949) (a medical issue such as causal
relationship can only be resolved through the submission of probative medical evidence from a physician).
22
See 5 U.S.C. § 8101(2); J.R., Docket No. 17-1781 (issued January 16, 2018); Merton J. Sills, 39 ECAB 572,
575 (1988).

8

As appellant has not submitted rationalized medical evidence sufficient to establish an
injury causally related to the accepted employment factors she has not met her burden of proof.23
Appellant may submit new evidence or argument with a written request for reconsideration
to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a) and 20 C.F.R.
§§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met her burden of proof to establish a left ankle
condition causally related to the accepted factors of her federal employment.
ORDER
IT IS HEREBY ORDERED THAT the May 14, 2018 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: May 2, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

23

The Board notes that the case record contains a portion of a Form CA-16 Authorization for Examination and/or
Treatment. However, a Form CA-16, when fully completed and properly executed would relieve appellant of financial
responsibility for the medical service(s) received. See N.B., Docket No. 17-0927 (issued April 18, 2018); Tracy P.
Spillane, 54 ECAB 608 (2003). The period for which treatment is authorized by a Form CA-16 is limited to 60 days
from the date of issuance, unless terminated earlier by OWCP. See 20 C.F.R. § 10.300(c).

9

